DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment submitted on November 5, 2021.  Claims 1-6, 8, 10, 12-17, and 20-25 are pending in the case.  Claims 1, 14, and 17 are independent claims.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Joseph Schmidt (Registration No. 36,920) on November 16, 2021.
The application claims have been amended as follows.

Please amend the following Claims 16 and 20 as follows:

16. (Currently Amended) An article of manufacture comprising a non-transitory computer-readable storage medium having embodied therein executable program code that when executed by a processor causes the processor to perform the method of claim 14.  

method of claim 17.  

Allowable Subject Matter
Claims 1-6, 8, 10, 12-17, and 20-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 14, and 17, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  An apparatus comprising: 
at least one processor; 
at least one memory including computer program code;
the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to: 
obtain data associated with execution of a model deployed in a computing environment;
analyze at least a portion of the obtained data to detect one or more failure conditions associated with the model using one or more failure condition components;
execute one or more restoration operations to generate one or more restoration results to address one or more detected failure conditions using one or more restoration pipelines respectively operatively coupled to the one or more failure condition components; and 
send at least a portion of the one or more restoration results to the computing environment in which the model is deployed;
wherein when multiple ones of the failure condition components trigger execution of multiple ones of the restoration pipelines, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to evaluate multiple restoration results generated by the multiple ones of the restoration pipelines and at least one of the evaluated restoration results is sent to the computing environment in which the model is deployed.

14.  A computer-implemented method comprising: 
obtaining data associated with execution of a model deployed in a computing environment; 
analyzing at least a portion of the obtained data to detect one or more failure conditions associated with the model using one or more failure condition components; 
executing one or more restoration operations to generate one or more restoration results to address one or more detected failure conditions using one or more restoration pipelines respectively operatively coupled to the one or more failure condition components; and
sending at least a portion of the one or more restoration results to the computing environment in which the model is deployed;
wherein the one or more restoration pipelines comprise one or more of a bias removal pipeline, a drift-responsive re-training pipeline and an adversarial training pipeline. 

17.  A computer-implemented method comprising: 
instantiating a detection and restoration framework; and 
coupling the instantiated detection and restoration framework to a computing environment in which a model is deployed;
selectively obtaining at least one of a set of a plurality of failure detection components;
selectively obtaining at least one of a set of a plurality of restoration pipelines, wherein respective ones of the restoration pipelines are operatively coupled with respective ones of the failure detection components;
configuring the selectively obtained failure detection components and the selectively obtained restoration pipelines;
wherein the instantiated detection and restoration framework is configured to obtain data associated with execution of the model, analyze at least a portion of the obtained data to detect multiple failure conditions associated with the model using the failure detection components, execute restoration operations to generate multiple restoration results to address one or more detected failure conditions using the restoration pipelines respectively operatively coupled to the failure detection components, evaluate the multiple restoration results and send at least one of the evaluated restoration results to the computing environment in which the model is deployed. 

The elements of independent Claims 1, 14, and 17 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Dinh et al. (U.S. Patent Publication No. 2021/0132927 A1) teaches managing multiple tasks of multiple entities associated with a deployment of a software program with a deployment framework comprising a machine learning module configured to assist with managing the multiple tasks of the multiple entities. The managing step comprises tracking a status of one or more of the multiple tasks, and predicting a time 

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114